729 N.W.2d 851 (2007)
Rita RAAG, Plaintiff-Appellee,
v.
Jeffrey BALAZSY, M.D. and Weissman, Gitlin and Herkowitz, M.D.'S P.C., d/b/a Weissman, Gitlin, Herkowitz, M.D., P.C., Defendants-Appellants.
Docket No. 132403. COA No. 272567.
Supreme Court of Michigan.
April 24, 2007.
On order of the Court, the application for leave to appeal the September 25, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are *852 not persuaded that the questions presented should now be reviewed by this Court.